*405Defendants established entitlement to judgment as a matter of law, in this action where plaintiff’s son, a 10th-grade student, was injured after he lost his balance and fell while attempting to perform a martial-art maneuver during a physical education self-defense class at his school. His own testimony as to how the accident occurred demonstrates that no additional supervision could have prevented his injury (see Esponda v City of New York, 62 AD3d 458, 460 [2009]; McCollin v Roman Catholic Archdiocese of N.Y., 45 AD3d 478, 479 [2007]; compare Llauger v Archdiocese of N.Y., 82 AD3d 656 [2011]).
In opposition, plaintiff failed to raise a triable issue of fact as to whether defendants failed to exercise the care “as a parent of ordinary prudence would observe in comparable circumstances” (Mirand v City of New York, 84 NY2d 44, 49 [1994] [internal quotation marks omitted]). Moreover, plaintiff did not submit evidence indicating that defendants violated a statute, regulation, or mandatory guideline stating that floor mats or bare feet were necessary during the practice of the martial art being performed by students (see Scarito v St. Joseph Hill Academy, 62 AD3d 773, 775 [2009]; Capotosto v Roman Catholic Diocese of Rockville Ctr., 2 AD3d 384, 386 [2003]). Concur — Gonzalez, EJ., Saxe, Moskowitz, Acosta and Freedman, JJ.